
	

113 HRES 687 IH: Expressing the sense of the House of Representatives regarding the President’s responsibility to address the border crisis.
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 687
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Mr. Franks of Arizona (for himself and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the President’s responsibility to
			 address the border crisis.
	
	
		Whereas the United States has a great tradition of welcoming immigrants of all ethnicities,
			 cultures, and backgrounds under the rule of law;
		Whereas under the Constitution of the United States, it is the Congress that has plenary
			 constitutional authority to establish United States immigration policy;
		Whereas the Obama Administration has sought unilaterally to rewrite immigration laws passed by the
			 Congress by taking administrative action via policy memoranda;
		Whereas the Obama Administration has sent a broad signal to unlawful immigrants that, once they
			 enter the United States, they can remain here in violation of the law
			 without consequence;
		Whereas, on June 15, 2012, the Obama Administration announced via executive fiat the Deferred
			 Action
			 for Childhood Arrivals (DACA) program, in which certain people who came to
			 the United States as children may request consideration of deferred action
			 on removal and would then be eligible for work authorization;
		Whereas the Obama Administration has abused prosecutorial discretion in order to shield entire
			 categories of unlawful immigrants from the rule of law;
		Whereas in fiscal year 2013, United States Immigration and Customs Enforcement arbitrarily released
			 over 36,000 criminal aliens from detention, in most cases, an act not
			 compelled by a court or immigration judge;
		Whereas these 36,000 criminal aliens had nearly 88,000 convictions, including 193 homicide
			 convictions, 303 kidnapping convictions, 426 sexual assault convictions,
			 8,187 dangerous drug convictions, and 16,070 drunk or drugged driving
			 convictions;
		Whereas under the Obama Administration, approval rates by United States Citizen and Immigration
			 Services officers in affirmative asylum cases have increased from 28
			 percent in 2007 to 46 percent in 2013 and approval rates by immigration
			 judges in affirmative asylum cases have increased from 51 percent in 2007
			 to 74 percent in 2013;
		Whereas under the Obama Administration, credible fear claims have increased 586 percent from 2007 to 2013, as the Obama Administration rubber-stamps
			 applications;
		Whereas in fiscal year 2013, 92 percent of credible fear claims were approved on the merits;
		Whereas the Department of Homeland Security expects to apprehend more than 90,000 unaccompanied
			 minors on the border this year, representing a 1,381 percent increase
			 since 2011;
		Whereas the Department of Homeland Security expects to apprehend more than 140,000 unaccompanied
			 minors in 2015, representing a 2,232 percent increase since 2011;
		Whereas the El Paso Intelligence Center (EPIC), a highly respected intelligence analysis center in
			 support of field enforcement entities throughout the Southwest border
			 region, was established in 1974 and contains representatives from 24
			 agencies;
		Whereas the EPIC intelligence report from July 7, 2014, assessed homicide trends in Central
			 American countries and migrant interviews, suggesting violence is likely
			 not the principal factor driving the increase in unlawful migration into
			 the United States;
		Whereas the EPIC intelligence report from July 7, 2014, reveals that, in late May of 2014, the
			 Border Patrol interviewed unaccompanied minors and migrant families
			 apprehended in the Rio Grande Valley, and of the 230 total unlawful
			 immigrants interviewed, 95 percent (219 individuals) cited the primary
			 reason for migrating to the United States was the perception of United
			 States immigration laws granting free passes or permisos allowing them to
			 stay;
		Whereas the EPIC intelligence report from July 7, 2014, reveals several United States media outlets
			 have identified Central American newspapers that have enticed children to
			 travel to the United States, including Honduran and El Salvadoran press
			 which have reportedly advertised the DACA policy, accommodations for
			 detained unlawful immigrants, and the promise of reunification with family
			 members in the United States;
		Whereas the House of Representatives is deeply concerned about the migrants, especially innocent
			 children, who have been impacted by the President’s policies and, as a
			 result, enticed to undertake such a dangerous and treacherous journey;
		Whereas the continuation of the President’s policies threatens a widening crisis, with an
			 increasing number of migrants displaced and endangered thousands of miles
			 from their support system and at an increased risk of many threats,
			 including involvement in human trafficking; and
		Whereas the President currently has the necessary tools at his disposal to solve the humanitarian
			 crisis at the border with existing funding from Congress: Now, therefore,
			 be it
	
		That the House of Representatives—
			(1)agrees with the President that there is an actual humanitarian crisis on the border that only underscores the need to drop the politics and
			 fix our immigration system once and for all;
			(2)calls upon the President to use the resources already at his disposal to gain certifiable
			 operational control of the border;
			(3)calls upon the President to send a clear message that those who are seeking to enter the United
			 States illegally will be returned to their home countries;
			(4)calls upon the President to send a clear message that subjecting children to the perilous migration
			 northward to our border will no longer be tolerated;
			(5)calls upon the President to cease using his prosecutorial discretion authority to shield unlawful
			 immigrants from prosecution;
			(6)calls upon the President to cease releasing convicted criminal aliens from detention;
			(7)calls upon the President to crack down on fraudulent asylum claims;
			(8)calls upon the President to implement tougher standards for credible fear claims;
			(9)calls upon the President to restore agreements with local law enforcement agencies to enforce
			 immigration laws;
			(10)calls upon the President to give Border Patrol agents access to Federal lands where drug
			 traffickers, human smugglers, and unlawful immigrants hide;
			(11)calls upon the President to employ diplomatic resources with Mexico, Honduras, Guatemala, and El
			 Salvador to stop the border crisis; and
			(12)stands ready to work with the President to make certain the preceding calls to action are realized
			 as expeditiously as possible.
			
